Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on June 21, 2022 has been received and entered.
Currently, Claims 9 and 13-15 are pending. Claims 9 and 13-15 are examined on the merits. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of the species 75-100% (v/v) ethanol in the reply filed on Nov. 19, 2019 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2020, 1/11/19, 5/23/18, 3/27/18 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s arguments are convincing; however, a new rejection necessitated by the amendments to the claims is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnaulov (from IDS) in view of Lu et al. (CN 103933246 A).

Barnaulov teaches a method of repairing cutaneuous wound with epigeal parts (above ground parts, i.e. aerial parts) of Stellera chamaejasme (Abstract).  The wound treatment would result in promoting expression of a collagene gene in a cell because the same extract used the same way would have the same result.
However, Barnaulov does not teach 75%-100% v/v ethanol, range of 0.001-80 wt% of Stellera chamaejasme extract, removing ethanol, pharmaceutically acceptable carrier.
Lu et al. teaches a method of extracting Stellera chamaejasme plant with 95% ethanol, recovering ethanol, drying and recrystallizing in ethanol solution to obtain white powder to obtain a Stellera chamacejasme component and medical carrier (Abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date to make a composition comprising range of 0.001-80 wt% of Stellera chamaejasme extract of the active agent combination, and administering it for treating a wound of a subject for the following reasons.  The reference does teach the composition for treating wounds.  Barnaulov teaches a method of repairing cutaneuous wound with epigeal parts of Stellera chamaejasme (Abstract).  Lu et al. teaches method of extracting Stellera chamaejasme plant with 95% ethanol, recovering ethanol, drying and recrystallize in ethanol solution to obtain white powder to obtain a Stellera chamacejasme component and medical carrier (Abstract).
	Thus, it would have been obvious to make a concentrated composition containing range of 0.001-80 wt% for use as a treatment for wound treating.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use 75-100% ethanol in extracting because Lu et al. teaches method of extracting Stellera chamaejasme plant with 95% ethanol, recovering ethanol, drying and recrystallizing in ethanol solution to obtain white powder to obtain a Stellera chamacejasme component and medical carrier (Abstract).  One would have been motivated to make extracting with 75-100% ethanol for the expected benefit of antibacterial effect of the ethanol in extracting a plant.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.

Response to Arguments
	Applicant argues that Barnaulov does not teach S. chamaejasme has wound healing rate change.
In response to Applicant’s argument, S. chamaejasme has wound healing activity.  It does not matter that it does not change wound healing rate when combined with other ingredients as taught by Barnaulov.  The reference is used to teach that S. chamaejasme has wound healing activity.  
Applicant argues that aerial parts of S. chamaejasme are not taught.
In response to Applicant’s argument, Barnaulov teaches a method of repairing cutaneuous wound with epigeal parts (above ground parts, i.e. aerial parts) of Stellera chamaejasme (Abstract).  Thus, aerial parts of S. chamaejasme are taught.
Applicant argues that the reference teaches away from the invention.
In response to Applicant’s argument, the claims are drawn toward wound healing with S. chamaejasme.  Barnaulov teaches a method of repairing cutaneuous wound with epigeal parts (above ground parts, i.e. aerial parts) of Stellera chamaejasme (Abstract).  Lu et al. teaches method of extracting Stellera chamaejasme plant with 95% ethanol, recovering ethanol, drying and recrystallize in ethanol solution to obtain white powder to obtain a Stellera chamacejasme component and medical carrier (Abstract).
The activities of S. chamaejasme are involved in skin repair.  Therefore, there is no teaching away.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655